Citation Nr: 9924944	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-12 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for right ear otitis 
media and hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1952 to April 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied reopening the claim for 
service connection of right ear otitis media and hearing 
loss.  

The Board notes that the United States Court of Appeals for 
the Federal Circuit has held that the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals (hereinafter "the Court")) erred in 
adopting the test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Hodge v. West, 155 F.3d 1356, 1363-64 
(Fed.Cir. 1998).  In Colvin, the Court adopted the following 
test with respect to the nature of the evidence which would 
constitute "material" evidence for purposes of reopening of 
a previously denied claim:  "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome of the claim on the merits."  Colvin, 1 Vet. App. at 
174.  In light of the holding in Hodge, the Board will 
analyze the evidence submitted in the instant case according 
to the standard articulated in 38 C.F.R. § 3.156(a) (1998).

In view of the fact that the Court has held in Fossie v. 
West, 12 Vet. App. 1 (1998), that the standard articulated in 
38 C.F.R. § 3.156(a) is less stringent than the one 
previously employed by Colvin, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993). 



FINDINGS OF FACT

1. By an August 1959 rating decision, the RO denied reopening 
the claim for service connection of right ear otitis media 
and hearing loss based on the fact that the disability 
existed prior to service and that the episode of bleeding 
from the ear in January 1954, in and of itself, did not 
constitute aggravation.  The RO notified the veteran of 
this adverse decision and his appellate rights.  The 
veteran did not file an appeal of this rating decision. 

2. In March 1995, the RO denied reopening the claim based on 
the fact that the veteran had not submitted any evidence 
in connection with the current claim.  The veteran was 
notified of the adverse decision and his right to appeal.  
The veteran did not file an appeal of this rating 
decision.  The decision is final.  

3. Evidence added to the record since the March 1995 RO 
decision includes VA treatment records, personal hearing 
testimony, and the veteran's personal statements.

4. This new evidence bears directly and substantially upon 
the subject matter now under consideration (i.e., whether 
the veteran's right ear otitis media and hearing loss was 
incurred in or aggravated by military service), and is so 
significant that it must be considered to fairly decide 
the merits of the claim.

5. The claim of entitlement to service connection for right 
ear otitis media and hearing loss is plausible.


CONCLUSIONS OF LAW

1. The March 1995 rating decision, which denied reopening the 
veteran's claim of entitlement to service connection for 
right ear otitis media and hearing loss, is final.  
38 U.S.C.A. §§ 5107, 7105(c) (West 1991); 38 C.F.R. §§ 
3.104, 3.156 (1998).

2. Evidence received since the March 1995 RO decision is new 
and material to reopen the claim for service connection 
for right ear otitis media and hearing loss.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1998).  

3. The claim of entitlement to service connection for right 
ear otitis media and hearing loss is well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO originally denied service connection for deafness in 
October 1954 based on the fact that there was no evidence of 
deafness or of puncturing or of residuals of a punctured 
right eardrum in-service.  The veteran was notified of the 
adverse decision and did not file an appeal.  The veteran 
submitted new medical evidence in September 1958.  By a 
November 1958 rating decision, the RO denied reopening the 
claim based on the fact that new medical evidence of hearing 
loss submitted 4 years after separation could not be the 
basis for service connection and that the hearing loss was 
not incurred or aggravated in-service.  An August 1959 rating 
decision confirmed, continued, and amended the November 1958 
rating decision based on new evidence received within the one 
year period following the earlier determination.  The basis 
for the denial reflects that the disability existed prior to 
service and that the episode of bleeding from the ear in 
January 1954, in and of itself, did not constitute 
aggravation.  The RO notified the veteran of this adverse 
determination; he did not file an appeal.  The decision was 
final in August 1960.  By a March 1995 rating decision, the 
RO denied reopening the claim for service connection for 
hearing loss based on the fact that no evidence was submitted 
in connection with the current claim.  That decision became 
final in April 1996.  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d. 1380, 1383 (Fed.Cir. 1996).  

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203 (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209 
(1999)).  First, the Board must determine whether the veteran 
has submitted new and material evidence under 38 C.F.R. § 
3.156(a).  If the Board determines that the submitted 
evidence is not new and material, then the claim cannot be 
reopened.  Second, if new and material evidence has been 
presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well-grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well-grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. § 
5107(b) has been fulfilled.  Winters and Elkins, both supra; 
see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 (1991).

In relevant part, the evidence of record at the time of the 
March 1995 RO decision is summarized as follows: 

On enlistment in April 1952, the report of medical 
examination reflects that the ears and drums were evaluated 
as normal.  Hearing was evaluated as 15/15 on whispered 
voice.  A January 1954 clinical record reflects pain in the 
right ear intermittently since October 1953 (onboard ship 
returning from Europe) and that the pain began again the date 
of this examination.  In pertinent part, he reportedly dug a 
finger into the ear and it began bleeding.  On physical 
examination, there was blood in the right ear canal.  The 
diagnosis was possible ruptured eardrum.  The plan included 
referring the veteran to ENT on an emergency basis.  The 
separation examination dated in April 1954 reflects that the 
ears and drums were evaluated as normal.  The hearing in the 
right ear was evaluated as 10/15 on whispered and spoken 
voice.  

A September 1958 medical report by Dr. Hunt, an 
otolaryngologist, reflects that the veteran reported that his 
right ear began to run prior to his enlistment in "1953" 
and that he had been deaf in that ear since that time.  The 
pertinent diagnosis was healed chronic otitis media of the 
right ear with conductive type deafness.  The physician added 
that the veteran would be all right in types of work that did 
not require extremely accurate hearing.  

A July 1959 VA examination reflects that the veteran had a 
history of a draining ear when a child, that the right ear 
flared up while in-service, that he had a purulent discharge 
from it that suddenly stopped without recurrence, and that he 
has had increasing deafness in that ear.  The examiner noted 
that the separation examination dated in April 1954 was 
essentially negative except for some decreased hearing in the 
right ear which was noted to be 10 feet in whispered and 
spoken voice.  The examination reflects a large scar 
posteriorly in the right drum.  The diagnoses included 
chronic otitis media, non-suppurative, residual, bilaterally 
with scarred drums and defective hearing bilaterally, mixed 
type, secondary to chronic non-suppurative otitis media.  The 
VA examiner did note Dr. Hunt's evaluation.  

In July 1977, the veteran requested assistance in obtaining 
service medical records from the naval ship "Pvt. E.H. 
Johnson" for treatment received in November 1953 and the 
Army General Hospital at the Presidio from December 1953 
through March 1954.  The RO responded in October 1977 
informing the veteran that these sources were included and 
considered in the prior evaluation dated in July 1959 and 
that new and material evidence was required to reopen his 
claim.  

In February 1995, the veteran asserted that he was stationed 
at the Presidio in 1954 when the incident that caused his 
hearing loss occurred.

Additional evidence associated with the claims file 
subsequent to the March 1995 decision that denied reopening 
the claim for service connection of right ear otitis media 
and hearing loss on the basis that no evidence was submitted 
in connection with the current claim includes the following:

VA treatment records dated for the period of February 1997 to 
June 1997, and July 1998, reflect decreased hearing (February 
and May 1997), status post otitis media right ear with 
greenish exudate treated with antibiotics (March and April 
1997), right ear otitis media and otitis externa (April 
1997), status post tympanoplasty right ear (May 1997), onset 
of hearing loss approximately 30 years ago (May 1997), severe 
mixed hearing loss in the right ear as shown on audiogram 
(May 1997), initial hearing loss attributed to exposure to 
explosion noise at the time and suffered intermittent chronic 
discharge from the right ear, especially in the past 5 years 
with worsening hearing (May 1997), right ear tympanoplasty 40 
years ago now progressively mixed hearing loss, slight right 
ear tinnitus, and positive noise exposure (June 1997).  The 
RO determined in November 1997 that the evidence failed to 
show that the condition was aggravated by service.

Additional VA treatment records reflect that in August 1997, 
the veteran underwent a right ear tympanoplasty ossicular 
reconstruction.  The preoperative diagnosis was conductive 
hearing loss with right tympanic membrane perforation and 
ossicular discontinuity.  A July 1998 medical statement 
reflects that the veteran had been followed in the ear, nose, 
and throat clinic for longstanding problems with infections 
of the right ear and history of previous rupture of the 
eardrum with hearing loss.  

Testimony from the January 1999 personal hearing at the RO 
reflects that the veteran first experienced bleeding from his 
ears following acoustic trauma on the firing range in 1954 
from the 75-mm recoilless rifle.  Transcript, hereinafter T., 
2.  The corpsman irrigated his ears.  T. at 3.  The ears were 
treated with aspirin ear drops and cotton.  T. at 3.  He was 
sent to the Presidio for the rest of his term.  T. at 3.  He 
was told at discharge that he had hearing loss.  T. at 3.  He 
noticed left ear hearing loss a little in-service.  T. at 7.  
He did not seek any medical treatment for his ear following 
service.  T. at 4.  He went to the VA in 1954 to complain 
about his hearing.  T. at 8.  The first time he sought 
treatment was approximately 1964 when he was having drainage 
from his ear.  T. at 4.  He saw a private physician sometime 
in the 1960s or 1970s for ear drainage and to obtain a 
hearing aid.  T. at 8.  He testified that the doctor was 
deceased and that he did not have [copies] of those treatment 
records.  T. at 8-9.  Initially, he had problems with the 
right ear, now it was both ears.  T. at 6-7.  After service, 
he unloaded boxcars of fertilizer.  T. at 4.  He was an 
agricultural worker near Fresno.  T. at 4.  His ears were not 
examined as part of the physical for the agricultural jobs.  
T. at 5.  He denied being exposed to loud noises after 
service.  T. at 4.  He worked construction.  T. at 6.  He 
sustained no head or ear traumas after service.  T. at 5.  He 
reported that many of his records were lost that reflect he 
kept going to the VA.  T. at 4.  He wears a hearing aid 
issued by the VA.  T. at 6.  He had a tympanoplasty a year 
ago at the VA that did not work.  T. at 5-6.  The veteran 
through his representative asserts that direct service 
connection is warranted based on the evidence.  T. at 10.  
The veteran asserts that if he had ear problems, he would not 
have been accepted into the service.  T. at 10.  

In essence, testimony from the June 1999 videoconference 
reflects that the veteran testified that, as a child, he had 
perfect hearing prior to service, that he had sustained no 
head trauma, and that there was no [farm] machinery "out 
there" in those days.  Videoconference transcript, 
hereinafter V., at 3.  He had no hearing tests prior to 
service.  V. at 3.  He started experiencing problems with his 
hearing in 1954, about three months before he was discharged 
from the service while in Hanoi.  V. at 4.  His right ear 
popped when firing the recoilless rifle.  V. at 4.  He did 
not notice that his ear was bleeding.  V. at 4.  He was 
evaluated at the dispensary, the ear rinsed out, and he was 
given eardrops.  V. at 4.  The veteran testified that this 
occurred in the late part of 1954.  V. at 5.  He was sent to 
the Presidio in San Francisco where he was told he was out of 
the service because of a ruptured right ear drum.  V. at 5.  
He testified that he was treated at the Presidio right after 
service.  V. at 9.  He was unable to get these records.  
About three months after service, he started having problems 
with his ear, but he had a job and could not afford to return 
to the Presidio or he would lose his job.  V. at 6.  He has 
worked in agriculture, canning, and construction.  V. at 7.  
He drove a forklift to load boxcars and pallets with bags of 
fertilizer; the forklift noise was similar to that of a car.  
V. at 11-12.  He denies being exposed to loud noises or 
machinery.  V. at 7.  He asserts that he first attempted 
seeking treatment for hearing loss in 1954 or 1955.  V. at 7.  
He purchased his first hearing aid in approximately 1968.  V. 
at 8.  The physician he purchased it from is deceased.  V. at 
8.  He was currently being treated at the VA and had ear 
surgery last year.  V. at 8, 12.

The Board notes that in Evans v. West, 12 Vet. App. 22 
(1998), the Court stated that as a result of Hodge, the 
determination of whether new evidence was sufficiently 
material is a "fact-specific determination."  Id. at 28.  
Accordingly, the Court held that such a determination was to 
be reviewed under a deferential standard of review, which is 
the clearly erroneous standard.  Elkins, at 209.

According to the law, service connection may be granted for a 
disability that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Therefore, the determinative issue is whether the 
current right ear otitis media and hearing loss had its onset 
in-service and continues up to the present date or whether 
the current disability was aggravated by any incident in-
service.  For the purposes of new and material evidence, 
there must be the submission of additional evidence that is 
not cumulative of any evidence already submitted and it must 
be material to whether the right ear otitis media and hearing 
loss was incurred in or aggravated by military service.  If 
there is, then there must be a link established by medical 
evidence that has not been previously considered.

The evidence received since the March 1995 rating decision, 
when reviewed in connection with evidence already of record, 
suggests a different theory upon which the denial was 
predicated.  The enlistment examination reflects normal ears 
which invokes the presumption of sound condition.  The 
service medical records reflect a possible ruptured right 
eardrum in-service.  The separation examination reflects some 
decrease in right ear hearing acuity.  The history of pre-
service drainage from the right ear, as noted in the 
September 1958 medical report of Dr. Hunt, is not consistent 
with the enlistment/induction examination, since the veteran 
entered service in 1952 and not in 1953.  The post service 
evidence consistently shows continued treatment for a 
ruptured tympanic membrane, hearing loss, and subsequent 
surgery for right tympanic membrane perforation in 1997.  The 
July 1998 medical statement notes that the veteran was 
treated for longstanding problems with infections in the 
right ear with a previous history of ruptured right ear drum 
with hearing loss.  

Based on the evidence received since the March 1995 rating 
decision, there is an indication that the condition may have 
been incurred during service, which has continued post 
service, and thus constitutes new and material evidence for 
the purposes of reopening the claim.  

In that respect, the Board notes that the RO well-grounded 
the claim in August 1959.  Meaning that the veteran had 
submitted (1) medical evidence of a current disability; (2) 
medical and lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a causal nexus between the claimed in-service disease or 
injury and the current disability.  Caluza v. Brown, 7 Vet. 
App. 489, 504, 506 (1995); see also Epps v. Gober 126 F.3d 
1464, 1468 (Fed. Cir. 1997).  Therefore, the claim remains 
well-grounded, that is, plausible.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990). 



ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for right ear otitis media and 
hearing loss.  The claim is well-grounded, and, to this 
extent, the appeal is granted.  


REMAND

Since the claim has been reopened and determined to be well-
grounded, the VA's duty to assist has been triggered.  38 
U.S.C.A. § 5107; Winters and Elkins, both supra.  The Board 
may proceed to evaluate the merits of the claim only after it 
has fulfilled the duty to assist which encompasses obtaining 
medical records and conducting medical examinations where 
indicated by the facts and circumstances of an individual 
case.  38 U.S.C.A. § 5107(a); Littke v. Derwinski, 1 Vet. 
App. 90 (1990); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991). 

The evidence reflects that the veteran was treated in the 
summer of 1953 while stationed in Germany for a punctured 
right eardrum.  The Board observes that the veteran testified 
in January and June 1999 that he was treated at the Presidio 
for a ruptured right eardrum in 1954.  Since the claim has 
been reopened, those treatment records may be material to the 
adjudication of the claim.  

The Board is of the opinion that the veteran should be 
afforded a VA examination to determine the etiology of his 
right ear otitis media and hearing loss.  Specifically, 
whether the current right ear otitis media and hearing loss 
were incurred in-service and continued to the present time.  
38 C.F.R. § 3.303 (1998).

Pursuant to 38 C.F.R. § 19.9, the Board determines that 
further development of the evidence is essential for a proper 
appellate decision and, therefore, remands the matter to the 
RO for the following actions:

1. The RO should specifically request 
from the Army General Hospital, 
Presidio, San Francisco for treatment 
of a ruptured right eardrum in 1954.  

2. The veteran should be afforded a VA 
ear, nose, and throat examination to 
determine the etiology of the right 
ear otitis media and hearing loss.  
All necessary and indicated tests 
should be completed an associated with 
the claims folder.  The claims folder 
should be made available to the 
examiner for review in conjunction 
with the examination.  The examiner is 
requested to offer an opinion as to 
(i) Whether the otitis media existed 
prior to service; (ii) If so, did the 
disorder increase in disability 
following the January 1954 episode; 
(iii) If so, was it due to the natural 
progression of the disorder; and (iv) 
In the alternative, whether it is at 
least as likely as not that the otitis 
medial and/or ruptured eardrum had its 
onset during service.  The reasons and 
bases for any conclusions should be 
expressed in a typewritten report 
associated with the claims folder.  

3. Upon completion of the above, the RO 
should review the case and ensure that 
all indicated actions are completed.  
The RO should adjudicate the issue of 
service connection for right ear 
otitis media and hearing loss on a de 
novo basis.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
a supplemental statement of the case 
and given an opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 

